Detailed Action
Summary
1. This office action is in response to the application filed on December 16, 2020. 
2. Claims 1-19 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
4. The drawings submitted on 02/17/2020 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 07/19/2021 and 12/16/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objection 
6. Claims 4 are objected to because of the following informalities: 
Claim 4 recites “first energy source” in line 3 should be “the first energy source”.
Claim Rejection - 35 USC § 112 
7. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 17 are objected to because of the following informalities:
Claim 1 recites the phrase " substantially identical" in the claim. It is unclear to the Examiner as what is meant by the phrase “ substantially identical" in the claims. 
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10,12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guepratte “20170005584” in a view of Hariharan “Three-Port Series-Resonant DC–DC Converter to Interface Renewable Energy Sources With Bidirectional Load and Energy Storage Ports”. Hereafter, Hariharan
In re to claim 1, Guepratte discloses a multiple-port converter (Figs.1-3 shows a multi-output power conversion circuit), comprising: a transformer (transformer 12)  having a primary winding (transformer 12 including an input including at least one primary winding) , a secondary winding (transformer 12 including an outputs including at least one secondary winding coupled L1) and a tertiary winding (transformer 12 including an outputs including at least one tertiary winding coupled to 11) having a first plurality of switches (an inverter 11 includes plurality of switch structure, see parag.0027, lines 1-5 ) and electrically connected to a first energy source (a DC voltage Ve is coupled to DC voltage source, see parag.0014 ) and the primary winding of the transformer (transformer 12 including one primary winding) ; 
a secondary power stage (controlled rectifier 13 coupled to magnetic storage inductance L.sub.1 and capacitor C1) having a second plurality of switches (rectifier 13 includes plurality of switch structure, see prag.0028) and electrically connected to a second energy source (a DC voltage Vs.sub.1 is coupled to voltage source, see parg.0014 and 0002 )  and the secondary winding of the transformer (transformer 12 including an outputs including at least one secondary winding coupled to L1), the primary power stage  and secondary power stage forming a series resonant converter (energy transferred from an inverter 11 to rectifier 13 forming a series thru inductor L1 to voltage source VS1); 
10a tertiary power stage (controlled rectifier 13 coupled to magnetic storage inductance L.sub.2 and capacitor C2) having a third plurality of switches (rectifier 13 includes plurality of switch structure, see prag.0028) and electrically connected to a third energy source (a DC voltage Vs.sub.2 is coupled to voltage source, see parg.0014 and 0002 )  and the tertiary winding  of the transformer (transformer 12 including an outputs including at least one secondary winding coupled to L2), the primary power stage and tertiary power stage forming a dual active bridge converter (energy transferred from an inverter 11 to rectifier 13 forming a series thru inductor L2 to voltage source VS2); and a controller (multi-output power conversion circuit may include at least one control 25 (see FIG. 2)) electrically connected to the primary (Each control module 25 is also connected to the DC/AC converter 11 in order to control the switching of those switches, see parag. 0039,  lines1-3 ), secondary, and tertiary power stages to measure operating conditions in the multiple-port converter (Each AC/DC converter 13 is connected to a control module 25 configured to control the switching of the switches of said converter, see parg.0039) and to provide control 15signals to the first, second and third plurality of switches ( FIG. 3 shows examples of control signals for controlling the switches of the controlled rectifiers 13 and the inverter 11 of the circuit from FIG.2, see parag.0044, lines 1-2).
Guepratte discloses first, second and tertiary stage but fails having the primary and second stage forming a series resonant converter and primary power stage and tertiary power stage forming a dual active converter .
Whereas, Hariharan disclose (three port series resonant DC-DC converter) having 
first capacitor and first inductor in series with the secondary winding of the transformer (Figs. 1 and 6 shows  It has two series resonant tanks formed by L1 and C1 , and L2 and C2 . Examiner noted that when power transfer from port 1 to port 2 or vice versa and shut off all the switches of the load port forms a series resonant converter between port 1 and port 2 resonance converter) and primary power stage and tertiary power stage forming a dual active converter (when energy power transfer from port 1 stage to load port or vice versa or when energy transfer from port 2 to load port formed dual or vice versa formed dual active bridge formed) ,


In re to claim 2, Guepratte discloses (Figs.1-5), wherein the controller (control module 25 ) comprises control logic (the control module 25 may for example be produced with a controller, a microprocessor, a device including various logic circuits and comparators, see parag.0033, lines 1-2) configured to send the control signals to the first and second plurality of switches ( FIG. 3 shows the 2N signals of the following timing diagrams I_P1 and I_P1n, I_P2 and I_P2n, . . . , I_PN and I_PNn correspond to the control signals of the switches of the controlled rectifiers 13 of the secondary circuit., see parag.0044 & 0045, lines 1-5) to transfer energy between the first energy source and the second energy source using phase delay 20control (Fig.3 shows phase shifts φ.sub.1, φ.sub.2, . . . , φ.sub.N ), see parag.0044, lines 1-6)) .  
In re to claim 3, Guepratte discloses (Figs.1-5),, wherein the controller comprises control logic (the control module 25 may for example be produced with a controller, a microprocessor, a device including various logic circuits and comparators, see parag.0033, lines 1-2) configured to send the control signals to the first and second plurality of switches to transfer energy between the first energy source and the second energy source ( FIG. 3 shows the 2N signals of the following timing diagrams I_P1 and I_P1n, I_P2 and I_P2n, . . . , I_PN and I_PNn correspond to the control signals of the switches of the controlled rectifiers 13 of the secondary circuit., see parag. parag.0044 
In re to claim 4, Guepratte discloses (Figs.1-5), wherein the controller comprises control logic (the control module 25 may for example be produced with a controller, a microprocessor, a device including various logic circuits and comparators, see parag.0033, lines 1-2) configured to send the control signals to the first, second, and third plurality of switches to transfer energy from first energy source to the second energy source ( FIG. 3 shows the 2N signals of the following timing diagrams I_P1 and I_P1n, I_P2 and I_P2n, . . . , I_PN and I_PNn correspond to the control signals of the switches of the controlled rectifiers 13 of the secondary circuit., see parag. parag.0044 & 0045, lines 1-5)  using phase delay control (Fig.3 shows phase shifts φ.sub.1, φ.sub.2, . . . , φ.sub.N )30and to transfer energy from the first energy source to the third energy source using phase shift control (Fig.3 shows phase shifts φ.sub.1, φ.sub.2, . . . , φ.sub.N ).  
In re to claim 7, Guepratte discloses (Figs.1-5),, wherein 10the controller (the control module 25 ) has control logic (parag.0033, lines 1-2) configured to send first and second control signals to the first plurality of switches and to send third and fourth control signals to the second plurality of switches (see Fig.3 for control signals performing ON and OFF operation), the third control signals are substantially identical to the first control signal with a phase delay (see Fig. Fig.3 for control signals performing ON and OFF operation and phase shifts φ.sub.1, φ.sub.2, . . . , φ.sub.N ) , and 15the fourth control signals are substantially identical to the second control signal with the phase delay (see 
In re to claim 8, Guepratte discloses (Figs.1-5), wherein the secondary power stage (controlled rectifier 13 coupled to magnetic storage inductance L.sub.1 and capacitor C1) has a first capacitor and first inductor in series with the secondary winding of the transformer (controlled rectifier 13 with secondary winding coupled to magnetic storage inductance L.sub.1) .  
Guepratte teaches secondary power stage and first inductor in series with the secondary winding but fails having first capacitor and first inductor in series with the secondary winding of the transformer. 
Whereas, Hariharan disclose (three port series resonant DC-DC converter) having 
first capacitor and first inductor in series with the secondary winding of the transformer (Figs. 1 and 6 shows inductor capacitor C1 and inductor L1 coupled in series with secondary winding n13, see page 2290 section II lines 1-4).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the multiport converter of Guepratte to include first capacitor and first inductor in series with the secondary winding as taught by Hariharan in order to obtain high efficiency due to soft-switching operation in all three bridges, see page 2289, abstract section. 
In re to claim 9, Guepratte discloses (Figs.1-5), wherein the tertiary power stage (controlled rectifier 13 coupled to magnetic storage inductance L.sub.1 and capacitor C2) has a second inductor in series with the tertiary winding of the transformer (magnetic storage inductance L.sub.2 is coupled to tertiary winding)  .  
In re to claim 10, Guepratte discloses (Figs.1-5), wherein the primary stage (an inverter 11) has a second 25capacitor in series with the primary winding of the transformer (Fig. 1-3 shows primary winding coupled in series with capacitor C.sub.P ) , the tertiary stage (controlled rectifier 13 coupled to magnetic storage inductance L.sub.2 and capacitor C2)  
Guepratte teaches Primary and tertiary  power stage but fails having has a third capacitor in series with the tertiary winding of the transformer.
Whereas, Hariharan disclose (three port series resonant DC-DC converter) having 
first capacitor and first inductor in series with the secondary winding of the transformer (Figs. 1 and 6 shows inductor capacitor C2  coupled in series with tertiary winding n23, see page 2290 section II lines 1-4).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the multiport converter of Guepratte to include inductor capacitor C2  coupled in series with tertiary winding n23as taught by Hariharan in order to obtain high efficiency due to soft-switching operation in all three bridges, see page 2289, abstract section. 
In re to claim 12, Guepratte discloses (Figs.1-5), wherein the tertiary power stage is a first tertiary power stage among a plurality of tertiary power stages (controlled rectifier 13 coupled to magnetic storage inductance L.sub.2 and capacitor C2), each of the plurality of tertiary power stages connected to a respective winding of the transformer and to a respective energy source (Fig. 2 shows Connected in series between each controlled rectifier 13 and each output of the transformer 12 is a magnetic storage inductance L.sub.1, L.sub.2, L.sub.N. , wherein L.sub.N is plurality or tertiary 
In re to claim 13, Guepratte discloses a method of controlling a DC-DC converter (Figs.1-5 shows a multi-output power conversion circuit), having a plurality of stages including first (an inverter 11), second (controlled rectifier 13 coupled to magnetic storage inductance L.sub.1 and capacitor C1) and third stages (controlled rectifier 13 coupled to magnetic storage inductance L.sub.2 and capacitor C2), the method comprising acts of:
 measuring a plurality of electrical properties of the DC-DC converter (Figs.1-5); 10determining a switching frequency (Figs.1-2 shows an inverter 11 comprises plurality of switching and Fig.3 shows performing ON and OFF operation), phase delay (Fig. 3 shows a dead times δt), and phase shift ((see Fig. Fig.3 for control signals performing ON and OFF operation and phase shifts φ.sub.1, φ.sub.2, . . . , φ.sub.N ) based at least in part on the measured plurality of electrical properties ( II_P0 and I_P0n and _P1 and I_P1n, I_P2 and I_P2n, . . . , I_PN and I_PNn) ; switching a first plurality of switches of the first stage at the switching frequency (Figs.1-2 shows an inverter 11 comprises plurality of switching and Fig.3 shows performing ON and OFF operation); switching at least two of a second plurality of switches of the second stage at the switching frequency (Figs.1-2 shows control rectifier 13 comprises plurality of switching and Fig.3 shows performing ON and OFF operation); time shifted by the phase delay relative to switching of at least one of 15the first plurality of switches (Fig. 3 shows phase delay based on time shifting); and switching at least two of a third plurality of switches of the 
Guepratte discloses first, second and tertiary stage but fails having switching frequency.
Whereas, Hariharan disclose (three port series resonant DC-DC converter) having 
Switching frequency (The converter is operated at constant switching frequency fs above resonant frequency of both resonant tanks, see page 2290, section II, lines 8-10)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the multiport converter of Guepratte to switching frequency taught by Hariharan in order to obtain high efficiency due to soft-switching operation in all three bridges, see page 2289, abstract section. 
20 In re to claim 14, Guepratte discloses, further comprising acts of: determining a delay time (Fig. 3 shows a dead times δt)  based at least in part on the measured plurality of electrical properties ( II_P0 and I_P0n and _P1 and I_P1n, I_P2 and I_P2n, . . . , I_PN and I_PNn) ; and switching at least two other of the second plurality of switches of the second stage at the switching frequency (Figs.1-2 shows an inverter 11 and rectifier 13 comprises plurality of switching and Fig.3 shows performing ON and OFF operation. Examiner noted that is well known in the art, switching is performing ON and OFF operation based on switching frequency); time shifted by the delay time relative to switching of the at least 25two second switches (Fig. 3 shows a dead times δt)    
In re to claim 16, Guepratte discloses (Figs.1-5), further comprising an act of: 26Attorney Docket No. 1206-0002 US electrically coupling the plurality of stages (inverter 11 and rectifier 13) through a transformer (transformer 12) having a first winding wired to the first stage (inverter 11 is coupled to transformer thru winding wire), a second winding wired to the second stage (rectifier 13 secondary winding  is coupled to transformer 12 thru winding wire),, and a third winding wired to the third stage (rectifier 13 tertiary winding  is coupled to transformer 12 thru winding wire),
In re to claim 17, Guepratte discloses (Figs.1-5), wherein a resonance frequency of the second stage (controlled rectifier 13 coupled to magnetic storage inductance L.sub.1 and capacitor C1) is determined substantially by a second stage inductor (inductor L1) and
Guepratte teaches second power stage and  inductor in series with the secondary winding but fails having capacitor and inductor in series with the secondary winding of the transformer. 
Whereas, Hariharan disclose (three port series resonant DC-DC converter) having 
capacitor and inductor in series with the secondary winding of the transformer (Figs. 1 and 6 shows inductor capacitor C1 and inductor L1 coupled in series with secondary winding n13, see page 2290 section II lines 1-4).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the multiport converter of Guepratte to include capacitor and inductor in series with the secondary winding as taught by Hariharan in order to obtain high efficiency due to soft-switching operation in all three bridges, see page 2289, abstract section. 
In re to claim 18, Guepratte discloses (Figs.1-5), wherein the third stage (controlled rectifier 13 coupled to magnetic storage inductance L.sub.2 and capacitor C2) has a third stage inductor  in series 10with the third winding of the transformer (inductor L2 is coupled in series 10with the third winding). 
9. Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guepratte “20170005584” in a view of “Hariharan” further in a view of  Gang “Implementation of a 3.3-kW DC–DC Converter for EV On-Board Charger Employing the Series-Resonant Converter With Reduced-Frequency-Range Control”. Hereafter Gang
In re to claim 15, Guepratte discloses (Figs.1-5),wherein the measuring comprises measuring at least one of a group consisting of a voltage of an energy source (a DC voltage Ve is coupled to DC voltage source, see parag.0014 ) is coupled to  connected to one of the plurality of stages (inverter 11 and rectifier 13) and a current in one of the plurality of stages (Figs. 4-5 shows current flowing through the switches).  
Guepratte teaches plurality stage and having energy source but fails having measuring at least one of a group consisting of a voltage of an energy source.
Whereas, Gang disclose (Fig. 1 shows Series-resonant converter with proposed secondary-side switch delay-time control) having measuring at least one of a group consisting of a voltage of an energy source (Figs. 1 shows control comprises a sensing and scaling is configured to acquire a measuring voltage from Vin).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the multiport converter of Guepratte to include having measuring at least one of a group consisting of a voltage of .
Claim Rejections - 35 USC § 102
10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Hariharan “Three-Port Series-Resonant DC–DC Converter to Interface Renewable Energy Sources With Bidirectional Load and Energy Storage Ports”. Hereafter, Hariharan.
In re to claim 19, Hariharan discloses  multiple-port converter (Fig.1 and 6 shows a three-port series-resonant converter circuit) , comprising: a transformer (Fig.6 shows a three winding a transformer) having a first winding (winding n13) , a second winding (winding n23) and a third winding (winding 1); a series resonant converter formed by a first power stage (Port 1  stage coupled to  resonant tanks formed by L1 and C1 ) and a second power stage (Port 2 stage coupled to resonant tanks formed by L2 and C2. 
 a dual active bridge converter (load port comprises active full bridge)  formed by the first power stage and a third power stage (when energy power transfer from port 1 stage to load port or vice versa or when energy transfer from port 2 to load port formed dual or vice versa formed dual active bridge formed) , wherein the first power stage is wired to the first winding (Fig.6 shows port 1 stage coupled  winding n13) , the second power stage is wired to the second winding (port 2 stage coupled to winding n23), and the third power stage is wired to the third winding (load port stage coupled to winding 1);.
Allowable Subject Matter
11. Claims 5-6 and 11 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control logic of the controller is configured to vary a switching frequency of the control signals to modulate an amount of energy transferred to the secondary stage, and wherein the phase shift control modulates an amount of energy transferred to the tertiary stage.”
In re to claim 11, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the controller comprises control logic configured to send the control signals to the first, second, and third plurality of switches to 30transfer energy from the second energy source to the first energy source using phase delay control and delay time control, and from the first energy source to the third energy source using phase shift control.”
In re to claim 6, claim 6 depend from claim 5, thus are also objected for the same reasons provided above. 
Examiner Notes
12. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/SISAY G TIKU/Primary Examiner, Art Unit 2839